Cite as 2016 Ark. 142


                   SUPREME COURT OF ARKANSAS.
                                        No.   CR-16-56


                                                 Opinion Delivered March 31, 2016
GEORGE L. RHOADES
                               APPELLANT APPELLEE’S MOTION TO DISMISS
                                          APPEAL AND MOTION FOR BRIEF
V.                                        TIME IN EVENT COURT DENIES
                                          MOTION TO DISMISS APPEAL
STATE OF ARKANSAS                         [LITTLE RIVER COUNTY CIRCUIT
                                          COURT, NOS. 41CR-92-84, 41CR-92-
                                 APPELLEE 85]

                                                 HONORABLE CHARLES A.
                                                 YEARGAN, JUDGE

                                                 MOTION TO DISMISS APPEAL
                                                 GRANTED; MOTION FOR
                                                 EXTENSION OF BRIEF TIME
                                                 MOOT.

                                       PER CURIAM


        In 1993, appellant George L. Rhoades was found guilty by a jury of one count of

 capital murder in the Little River County Circuit Court in case no. 41CR-92-84 and one

 count of capital murder in case no. 41CR-92-85. He was sentenced to two consecutive

 terms of life imprisonment without parole. We affirmed. Rhoades v. State, 319 Ark. 45,

 888 S.W.2d 654 (1994).

        In 1999, Rhoades petitioned this court to reinvest jurisdiction in the trial court to

 consider a petition for writ of error coram nobis. The petition was denied. Rhoades v. State,

 CR-93-1096 (Ark. May 6, 1999) (unpublished per curiam).

        In 2014, Rhoades again asked this court to consider a petition for coram-nobis relief.

 He also asked that the petition be considered, in the alternative, as a petition to proceed
                                   Cite as 2016 Ark. 142

under Arkansas Rule of Criminal Procedure 37.1 (1992) or a request for other relief. We

denied the petition on February 19, 2015. Rhoades v. State, 2015 Ark. 54, 455 S.W.3d 291

(per curiam).

       On October 23, 2015, Rhoades filed in the trial court a pro se Rule 37.1 petition.

The trial court denied the petition on the ground that it was not timely filed, and Rhoades

lodged an appeal from the order in this court. The appellee State now asks that the appeal

be dismissed because the petition was indeed untimely. It further asks to be permitted an

extension of brief time if this court denies the motion to dismiss.

       We grant the State’s motion to dismiss the appeal. The motion for extension of brief

time is therefore moot.

       Rule 37.2(c) provides that a petition under the Rule is untimely if not filed within

sixty days of issuance of the appellate court’s mandate affirming the judgment of conviction.

We have held that a trial court may not grant relief on an untimely petition. Maxwell v.

State, 298 Ark. 329, 767 S.W.2d 303 (1989). As the mandate in Rhoades case was issued

in 1994, and he did not file his Rule 37.1 petition until 2015, he failed to proceed under

the Rule in accordance with the time limitations set by the Rule. Accordingly, the trial

court correctly declined to consider it. See Justus v. State, 2012 Ark. 91.

       In his response to the State’s motion to dismiss the appeal, Rhoades argues that the

rules governing postconviction procedure are not fair to the pro se litigant who is untrained

in the law. We disagree. While there is no constitutional right to a postconviction

proceeding, when a state undertakes to provide collateral relief, due process requires that

the proceeding be fundamentally fair. Davis v. State, 2010 Ark. 366 (per curiam). The

                                               2
                                   Cite as 2016 Ark. 142

fundamental requirement of due process is the opportunity to be heard at a meaningful time

and in a meaningful manner. Id. Due process does not require courts to provide an

unlimited opportunity to present postconviction claims. Watkins v. State, 2010 Ark. 156,

362 S.W.3d 910 (per curiam); Maulding v. State, 299 Ark. 570, 776 S.W.2d 339 (1989) (per

curiam). Rhoades has not shown that requiring petitioners to proceed under the time

limitations set by the Rule is unreasonable.

       Motion to dismiss appeal granted; motion for extension of brief time moot.




                                               3